MEMORANDUM ***
1. Mahnaz Shahverdy, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’s (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252.
2. The BIA adopted and affirmed the IJ’s determination that Shahverdy “failed to provide credible testimony or probative evidence to demonstrate that she is eligible for asylum, withholding of removal, or [CAT] relief.” Because the BIA adopted the decision and reasoning of the IJ, we treat the IJ’s decision as that of the BIA. See Singh-Kaur v. INS, 188 F.3d 1147, 1150 (9th Cir.1999). We review credibility findings for substantial evidence. Id. at 1149. We must uphold the decision unless the evidence compels a contrary result. Id. at 1149-50.
3. Shahverdy testified inconsistently during her hearing; her testimony was also inconsistent with her asylum applications (which were inconsistent with each other). These inconsistencies were substantial and directly concerned the asserted grounds for asylum—past persecution on the basis of political opinion and well-founded fear of future persecution on the basis of religion. Also, rather than providing testimony that supported her claims, Shahverdy’s testimony was vague, lacking detail or specificity. Finally, Shahverdy failed to offer any corroborating evidence even though she lived with or near family members in the San Francisco Bay area who presumably could have substantiated her claims. Thus, substantial evidence supports the adverse credibility determination and denial of Shahverdy’s asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (holding that inconsistencies which are “not minor” and which go to the heart of petitioner’s asylum claim will support an adverse credibility finding); Singh-Kaur, 183 F.3d at 1153 (upholding IJ’s finding that petitioner’s testimony was not credible because it lacked specificity); Sidhu v. INS, 220 F.3d *8341085, 1092 (9th Cir.2000) (upholding an adverse credibility finding “where the IJ has reason to question the applicant’s credibility, and the applicant fails to produce non-duplicative, material, easily available corroborating evidence and provides no credible explanation for such failure”).
4. Because Shahverdy failed to meet her burden of proof to establish eligibility for asylum by not providing credible testimony, she also failed to meet her burden of proof to establish eligibility for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000) (“A failure to satisfy the lower standard of proof required to establish eligibility for asylum therefore necessarily results in a failure to demonstrate eligibility for withholding of deportation.”) (citing Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995)).
5. Shahverdy’s CAT claim is based on the same testimony regarding her conversion to Christianity that the IJ found not to be credible. Because she points to no other relevant evidence that the IJ should have considered in making its CAT determination, substantial evidence supports the denial of CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.